DETAILED ACTION
Response to Amendment
	In response to amendment filed on 3/13/2020, claims 1 -22 are rejected, claims 23 to 52 are added as a new claims. Claims 23- 52 are pending for examinations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 30, 37 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10492241 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:
 
Current APP# 16/661041
US Pat. No. 10492241 B2
23.
A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the method comprising: determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities; and indicating the PDCP data volume to at least a first MAC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first MAC entity and a second MAC entity; and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first MAC entity.
1. A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity via a first uplink transmission path and by a second RLC entity via a second uplink transmission path, the method comprising:
determining a total amount of data volume buffered for PDU transmission, wherein the total amount of data volume comprises RLC PDU data volume pending for initial transmission in the two RLC entities and Packet Data Convergence Protocol (PDCP) service data unit (SDU) and PDU data volume;
deciding whether submission of the PDCP SDU and PDU data volume is allowed to both of the first uplink transmission path and the second uplink transmission path or to only the first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold; and
reporting the PDCP SDU and PDU data volume to at least the first uplink transmission path, wherein the reporting comprises:
in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP SDU and PDU data volume to both the first uplink transmission path and the second uplink transmission path, and
in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP SDU and PDU data volume to only the first uplink transmission path.
5. The method according to claim 1, wherein the first uplink transmission path corresponds to a MAC entity associated with the first RLC entity, and wherein the second uplink transmission path corresponds to a MAC entity associated with the second RLC entity.
30.
A user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to: determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities; and indicate the PDCP data volume to at least a first MAC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the MAC entity and a second MAC entity, and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first MAC entity.

1. A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity via a first uplink transmission path and by a second RLC entity via a second uplink transmission path, the method comprising:
determining a total amount of data volume buffered for PDU transmission, wherein the total amount of data volume comprises RLC PDU data volume pending for initial transmission in the two RLC entities and Packet Data Convergence Protocol (PDCP) service data unit (SDU) and PDU data volume;
deciding whether submission of the PDCP SDU and PDU data volume is allowed to both of the first uplink transmission path and the second uplink transmission path or to only the first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold; and
reporting the PDCP SDU and PDU data volume to at least the first uplink transmission path, wherein the reporting comprises:
in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP SDU and PDU data volume to both the first uplink transmission path and the second uplink transmission path, and
in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP SDU and PDU data volume to only the first uplink transmission path.
5. The method according to claim 1, wherein the first uplink transmission path corresponds to a MAC entity associated with the first RLC entity, and wherein the second uplink transmission path corresponds to a MAC entity associated with the second RLC entity.
37.
A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the method comprising: determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two associated RLC entities, and deciding whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the deciding comprises: in response to determining that the total amount of data volume meets or exceeds the first threshold, deciding that the PDCP data volume is required to be indicated to either of the two RLC entities, and in response to determining that the total amount of data volume does not meet the first threshold, deciding that the PDCP data volume is required to be indicated to only the first RLC entity.
1. A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity via a first uplink transmission path and by a second RLC entity via a second uplink transmission path, the method comprising:
determining a total amount of data volume buffered for PDU transmission, wherein the total amount of data volume comprises RLC PDU data volume pending for initial transmission in the two RLC entities and Packet Data Convergence Protocol (PDCP) service data unit (SDU) and PDU data volume;
deciding whether submission of the PDCP SDU and PDU data volume is allowed to both of the first uplink transmission path and the second uplink transmission path or to only the first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold; and
reporting the PDCP SDU and PDU data volume to at least the first uplink transmission path, wherein the reporting comprises:
in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP SDU and PDU data volume to both the first uplink transmission path and the second uplink transmission path, and
in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP SDU and PDU data volume to only the first uplink transmission path.
5. The method according to claim 1, wherein the first uplink transmission path corresponds to a MAC entity associated with the first RLC entity, and wherein the second uplink transmission path corresponds to a MAC entity associated with the second RLC entity.
45.
A user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to: determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities; and decide whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the processing circuitry is configured to: in response to determining that the total amount of data volume meets or exceeds the first threshold, decide that the PDCP data volume is required to be indicated to either of the two RLC entities, and in response to determining that the total amount of data volume does not meet the first threshold, decide that the PDCP data volume is required to be indicated to only the first RLC entity.
1. A method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity via a first uplink transmission path and by a second RLC entity via a second uplink transmission path, the method comprising:
determining a total amount of data volume buffered for PDU transmission, wherein the total amount of data volume comprises RLC PDU data volume pending for initial transmission in the two RLC entities and Packet Data Convergence Protocol (PDCP) service data unit (SDU) and PDU data volume;
deciding whether submission of the PDCP SDU and PDU data volume is allowed to both of the first uplink transmission path and the second uplink transmission path or to only the first uplink transmission path, based on whether the total amount of data volume meets or exceeds a first threshold; and
reporting the PDCP SDU and PDU data volume to at least the first uplink transmission path, wherein the reporting comprises:
in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP SDU and PDU data volume to both the first uplink transmission path and the second uplink transmission path, and
in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP SDU and PDU data volume to only the first uplink transmission path.
5. The method according to claim 1, wherein the first uplink transmission path corresponds to a MAC entity associated with the first RLC entity, and wherein the second uplink transmission path corresponds to a MAC entity associated with the second RLC entity.




Examiner’s Note
	Claim limitations regarding, “…in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first MAC entity and a second MAC entity; and in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first MAC entity.” Are not disclosed in the Prov Application 62/564640. Hence 26th Sept 2018 will be considered as a effective filing date here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23- 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US Pat. No. 10609589 B2).

	Regarding claim 23, Loehr teaches a method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract), the method comprising: 
	determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	indicating the PDCP data volume to at least a first MAC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first MAC entity and a second MAC entity (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…); and 
	in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first MAC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 24, Loehr teaches as per claim 23, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 25, Loehr teaches as per claim 23, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 26, Loehr teaches as per claim 23, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 27, Loehr teaches as per claim 23, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 28, Loehr teaches as per claim 23, further comprising, in response to determining that the total amount of data volume does not meet the first threshold, submitting PDCP data units only to the first RLC entity; see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2.
	Regarding claim 29, Loehr teaches as per claim 23, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …

	Regarding claim 30, Loehr teaches user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	indicate the PDCP data volume to at least a first MAC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the indicating (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, indicating the PDCP data volume to both the first MAC entity and a second MAC entity (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…); and 
	in response to determining that the total amount of data volume does not meet the first threshold, indicating the PDCP data volume to only the first MAC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 31, Loehr teaches as per claim 30, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 32, Loehr teaches as per claim 30, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 33, Loehr teaches as per claim 32, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 34, Loehr teaches as per claim 30, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 35, Loehr teaches as per claim 30, further comprising, in response to determining that the total amount of data volume does not meet the first threshold, submitting PDCP data units only to the first RLC entity; see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2.
	Regarding claim 36, Loehr teaches as per claim 30, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …

	Regarding claim 37, Loehr teaches a method by a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the method comprising (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determining a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	deciding whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the deciding comprises (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, deciding that the PDCP data volume is required to be indicated to either of the two RLC entities (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…; further see Fig. 7 as well); and 
	in response to determining that the total amount of data volume does not meet the first threshold, deciding that the PDCP data volume is required to be indicated to only the first RLC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 38, Loehr teaches as per claim 37, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 39, Loehr teaches as per claim 37, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 40, Loehr teaches as per claim 37, further comprising submitting PDCP data units according to the decision; see Fig. 7 #706, 708.

	Regarding claim 41, Loehr teaches as per claim 37, further comprising, in response to deciding that the PDCP data volume is required to be indicated to either of the two RLC entities, indicating the PDCP data volume to whichever of the two RLC entities requested the PDCP data volume; see lines 5- 19 of col. 3 and Fig. 7 #706, 708.

	Regarding claim 42, Loehr teaches as per claim 39, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 43, Loehr teaches as per claim 37, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 44, Loehr teaches as per claim 37, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …

	Regarding claim 45, Loehr teaches a user equipment (UE) configured to transmit packet data units (PDUs) by a first Radio Link Control (RLC) entity and/or by a second RLC entity, the UE comprising: transceiver circuitry configured to send and receive radio signals; and processing circuitry operatively associated with the transceiver circuitry and configured to (see Fig. 1 where 102 remote unit as a UE here and also refer to Fig. 7 and Abstract): 
	determine a total amount of data volume pending for transmission, wherein the total amount of data volume comprises Packet Data Convergence Protocol (PDCP) data volume buffered for transmission and RLC data volume pending for initial transmission in the two RLC entities (see lines 4- 19 of col. 17; … the amount of data available for transmission may include packet data convergence protocol data and radio link control data pending for initial transmission in the first radio link control entity and the second radio link control entity….. and step #704 of Fig. 7); and 
	decide whether indicating the PDCP data volume is required to either of the two RLC entities or to only the first RLC entity, based on whether the total amount of data volume meets or exceeds a first threshold, wherein the deciding comprises (see Fig. 7, #706) comprises: 
	in response to determining that the total amount of data volume meets or exceeds the first threshold, deciding that the PDCP data volume is required to be indicated to either of the two RLC entities (see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity for buffer status reporting in response to the amount of data available for transmission being greater than or equal to the threshold…; further see Fig. 7 as well); and 
	in response to determining that the total amount of data volume does not meet the first threshold, deciding that the PDCP data volume is required to be indicated to only the first RLC entity (see lines 20- 26 of col. 17; further see claim 3 in context with claim 1; further see lines 57- 67 of col. 2; see Fig. 7 as well).

	Regarding claim 46, Loehr teaches as per claim 45, wherein: the PDCP data volume comprises PDCP service data unit (SDU) and PDU data volume buffered for transmission; and the RLC data volume comprises RLC SDU and PDU data volume pending for initial transmission; see lines 60- 66 of col. 11 and lines 
54- 66 of claim 12; further see claim 1.

	Regarding claim 47, Loehr teaches as per claim 45, wherein: PDCP data volume indicated to the first MAC entity is indicated via a first uplink transmission path; and PDCP data volume indicated to the second MAC entity is indicated via a second uplink transmission path; see lines 1-35 of col. 12 and lines 1- 36 of col. 14.

	Regarding claim 48, Loehr teaches as per claim 45, further comprising submitting PDCP data units according to the decision; see Fig. 7 #706, 708.

	Regarding claim 49, Loehr teaches as per claim 45, further comprising, in response to deciding that the PDCP data volume is required to be indicated to either of the two RLC entities, indicating the PDCP data volume to whichever of the two RLC entities requested the PDCP data volume; see lines 5- 19 of col. 3 and Fig. 7 #706, 708.

	Regarding claim 50, Loehr teaches as per claim 47, wherein the first uplink transmission path is a prioritized uplink transmission path and the second uplink transmission path is an unprioritized uplink transmission path; see lines 1- 7 of col. 14.

	Regarding claim 51, Loehr teaches as per claim 45, wherein the first RLC entity belongs to a Master Cell Group (MCG) and the second RLC entity belongs to a Secondary Cell Group (SCG); see lines 48- 67 of col. 10 MCG/SCG.

	Regarding claim 52, Loehr teaches as per claim 45, wherein the first MAC entity is associated with the first RLC entity, and wherein the second MAC entity is associated with the second RLC entity; see lines 40- 46 of col. 17.. indicating the packet data convergence protocol data to a medium access control entity associated with the first radio link control entity and to a medium access control entity associated with a second radio link control entity …
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468